Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about January 12, 1990, which, inter alia, denied defendant Tri-Messine Construction Co., Inc.’s motion for summary judgment, unanimously affirmed, without costs.
This is a personal injury action where the plaintiff is alleged to have fallen on defective pavement. The IAS court correctly found, based on photographs and the affidavit of an expert, that there is a triable issue of fact as to the negligence of the contractor who performed the excavation and resurfacing (see, Sternbach v Cornell Univ., 162 AD2d 922, 923). Concur—Sullivan, J. P., Carro, Kupferman, Ross and Rubin, JJ.